WADE, Justice
(concurring in part and dissenting in part)..
Plaintiff’s and defendant’s water rights being of the same priority when there is not enough water flowing in the Santa Clara creek to satisfy the rights of both of them it must be prorated. Plaintiff’s diversion place is about a mile up stream from defendant’s old diversion place which is about 500 feet up stream from its present diversion place. The land between plaintiff’s ditch and the creek is irrigated by water from plaintiff’s ditch and a part of such irrigation water returns to the creek by seepage and direct flow. Defendant has a supplemental water right from the Virgin River which it diverts up stream from the confluence of that river with the Santa Clara creek into a ditch which runs nearly parallel with the river until it intersects the creek near defendant’s present diversion place. There is also seepage and run off flow from plaintiff’s irrigated lands into defendant’s Virgin River ditch above where it intersects with the creek. Under the trial court’s decree all of these waters will be prorated between plaintiff and defendant regardless of the fact that plaintiff has no interest in defendant’s supplemental waters. I agree with the prevailing opinion that whenever defendant cannot obtain all of its decreed water right which it can beneficially use without prorating the Santa Clara creek water then those waters should be prorated between them. Defendant under such conditions is entitled to the use of all of its supplemental water both from the Virgin River and by seepage and direct flow from irrigated lands into its Virgin River ditch and into the Santa Clara creek below its old diversion place.
As the flow of the stream decreases and increases there will be times when the Santa Clara creek will not supply the needs of both parties within their decreed rights but all of defendant’s needs within its decreed rights can be fully satisfied from the Santa Clara creek and its supplemental water and still there will be more water available for plaintiff than its prorata share of the Santa Clara creek stream. I think that defendant should be required to use all of its supplemental water, both from the Virgin River and the water which seeps or flows into that ditch from irrigated lands or into- the Santa Clara creek below defendants old diversion place before it can .deprive plaintiff of water which it needs within its de*362creed rights. In other words, I do not think that- defendant should be allowed to- let its supplemental water go unused and still deprive plaintiff of some of the waters of Santa Clara creek which it needs to irrigate its land. Water is too precious in these western states to allow such a practice. To that extent I dissent from the prevailing opinion.
WOLFE, C. J., does not participate herein.